                                                                       district cniiPT

                        3(n tfie Winiith States! JSisitnct Court j ^ -7
                        for      ^otitjcm ©isitnct of ®eor®ii7jc^
                                  ^tatejsboro JBibisfion           ^
              DERRICK REESE,


                   Movant,
                                                       CR609-035
              V.                                       CV618-124


              UNITED STATES OF AMERICA,


                   Respondent.

                                            ORDER


                   After a careful, de novo review of the file, the Court concurs

              with the Magistrate Judge's Report and Recommendation, dkt. no.

              139, to which no objections have been filed.      Accordingly, the

              Report and Recommendation of the Magistrate Judge is ADOPTED as

              the opinion of the Court.

                   SO ORDERED this ^ day of January, 2019.




                                            HON.       GODBEY
                                            UNITE^STA'l'Ey UlST^CT COU^
                                            SOUT^RN DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
